Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication Lee (US 2017/0322608) in view of U.S. Publication to Yu (2014/0085290) and U.S. Publication Kim (US 20170256194).
Regarding claim 1, Lee teaches a display device comprising: 
a display panel comprising a plurality of pixels (see Fig. 1 display panel 500 and paragraph 52);
a plurality of source boards connected to the display panel (see Fig. 1 source boards 300-1, 300-2), 
the source boards being connected to a corresponding plurality of driving circuits (see Fig. 1 source boards 300 connected to D-IC 410 and paragraph 53); 
[[a power control board]] connected to the plurality of source boards and configured to supply a power voltage to the plurality of pixels (see Fig. 1 control board 100 contains the “power control board features” and paragraph 52); and 
a control board configured to control an output of voltages supplied to the driving circuits of the source boards according to a control signal transmitted by the power control board (see Fig. 1 control board 100 and paragraphs 52 and 53 and Fig. 2 showing the detecting signal generator 110A and the power voltage controller 150);
wherein the power control board is connected to the plurality of source boards through a plurality of first cables (see Fig. 1 cables 200-1, 200-2),
wherein when at least one of the plurality of first cables is abnormally connected to at least one of the plurality of source boards, the power control board ([0052]) generates a driving voltage of driving circuits of the source boards
outputs the control signal to prevent the output of voltages to the at least one of the plurality of source boards (see paragraph 0052 and 0061). 


Lee does not teach an power control board.  In Lee, the features of the control board and the power control board are on the same board, control board 100. 
Lee also does not teach gamma [voltages] at a plurality of gamma voltage levels.
However, Yu teaches an extra power control board (see Fig. 12 and paragraphs 35, 89-92, control board 134 and power board 110).
It would have been obvious to a person having ordinary skill in the art to combine the extra power control board as taught by Yu with the abnormal connection power circuit of Lee for the purpose of utilizing a known short circuit detection path with connected flexible boards that wrap around the display (see Yu paragraph 100) and to simply substitute one known configuration of the control board for another.
Lee in view of Yu does not teach gamma voltages at a plurality of gamma voltage levels, and to prevent the output of the gamma voltages.
However, Kim teaches gamma voltages at a plurality of gamma voltage levels, and to prevent the output of the gamma voltages ([0108] For example, when the display driving device 20 includes the timing controller 200a of FIG. 2, the gamma voltage generation circuit 450b may generate all of the plurality of gamma voltages VG[0:255] while the power saving signal PSS is deactivated, and stop generating the gamma voltages VG[k+1:255] having a relatively high voltage level and generate only the gamma voltages VG[0:k] having a relatively low voltage level while the power saving signal PSS is activated).

It would have been obvious to a person having ordinary skill in the art to combine the gamma voltage generator location as taught by Kim with the abnormal connection power circuit of Lee in view of Yu for the purpose of utilizing a known gamma voltage sourcing layout with connected flexible boards to simply substitute one known configuration of the control board for another for the purpose of decreasing power consumption.
Regarding claim 4, Lee in view of Yu and Oh teaches the display device of claim 3.  Lee teaches wherein the power control board is configured to output the control signal by using values of the power voltage applied to the plurality of pixels (see paragraph 52). 

Regarding claim 5, Lee in view of Yu and Kim teaches the display device of claim 2.  Lee teaches wherein the power control board comprises a plurality of first connectors, the plurality of source boards respectively each comprise a second connector, and first ends of the plurality of first cables are connected to the first connectors, and second ends of the plurality of first cables are connected to each second connector of respective source boards (see Fig. 2 wires connecting the boards together). 

Regarding claim 6, Lee in view of Yu and Kim teaches the display device of claim 5.  Yu teaches wherein the plurality of first cables respectively comprise a power voltage wire, the power control board comprises a sensing resistor of which a first end is connected to the power voltage wire when the plurality of first cables are normally fastened to the second connector, and the first end is not connected to the power voltage wire when the plurality of first cables are abnormally fastened to the second connector, and a comparing resistor connected to a second end of the sensing resistor, and the control signal corresponds to a voltage value divided by the sensing resistor and the comparing resistor (see Fig. 10 and paragraph 71). 

Regarding claim 7, Lee in view of Yu and Kim teaches the display device of claim 6.  Yu teaches wherein the voltage value divided by the sensing resistor and the comparing resistor is higher when the plurality of first cables are normally fastened to the second connector than when the plurality of first cables are abnormally fastened to the second connector (see Fig. 10 and paragraph 71). 

Regarding claim 8, Lee in view of Yu and Kim teaches the display device of claim 5.  Yu teaches wherein the first cables respectively comprise a power voltage wire, the plurality of source boards respectively comprise a sensing resistor of which a first end is connected to the power voltage wire when the first cables respectively are normally fastened to the second connector, and the first end is not connected to the power voltage wire when the first cables are respectively abnormally fastened to the second connector, the power control board comprises a comparing resistor connected to a second end of the sensing resistor when the first cables are normally fastened to the second connector, and not connected to the second end of the sensing resistor when the first cables are abnormally fastened to the second connector, and the control signal corresponds to a voltage value divided by the sensing resistor and the comparing resistor (see Fig. 10 and paragraph 71).

Regarding claim 10, Lee in view of Yu and Kim teaches the display device of claim 9.  Lee teaches wherein the control board comprises: a voltage generator to generate a driving voltage of a driving circuit for generating a data signal applied to at least one of the plurality of pixels (see paragraph 54); a gamma voltage generator to receive the driving voltage and to generate a plurality of gamma voltages applied to the driving circuit (see paragraph 53); and a switch to transmit the driving voltage to the gamma voltage generator corresponding to the control signal (see paragraph 53). 

Regarding claim 11, Lee in view of Yu and Kim teaches the display device of claim 10.  Lee teaches wherein the driving voltage and the plurality of gamma voltages are transmitted to the plurality of source boards through the plurality of second cables (see paragraph 53). 

Regarding claim 12, Lee in view of Yu and Kim teaches the display device of claim 11.  Lee teaches wherein the switch is configured to transmit the driving voltage to the gamma voltage generator according to an intensity of the driving voltage and the control signal transmitted to the second cables (see paragraphs 52-54). 

Regarding claim 13, Lee in view of Yu and Kim teaches the display device of claim 10.  Lee teaches wherein the driving circuit is mounted on a driving circuit package to connect the display panel and the plurality of source boards (see paragraph 52 D-IC). 

Regarding claim 14, Lee in view of Yu and Kim teaches the display device of claim 13.  Lee teaches wherein the power voltage is transmitted to the plurality of pixels through a wire of the driving circuit package (see Fig. 2 and paragraph 52). 

Regarding claim 15, Lee in view of Yu and Kim teaches the display device of claim 1.  Yu teaches wherein the control board and the power control board are connected through a third cable, and when the control signal transmitted to the control board through the third cable exceeds a predetermined level, voltages supplied to the source boards are output (see paragraphs 37 and 38). 

Regarding claim 16, Lee teaches a display device comprising: 
a display panel comprising a plurality of pixels (see Fig. 1 display panel 500 and paragraph 52); 
[[a power control board]] configured to transmit a power voltage to the plurality of pixels through a plurality of cables, and to output a voltage corresponding to a voltage value transmitted through the plurality of cables as a control signal (see Fig. 1 power control board 100 and paragraph 52); and 
a control board applied to a driving circuit when a driving voltage for operating the driving circuit of the driving circuits when a driving for operating the driving ciucuit and a voltage corresponding to a sum of the driving voltage and the control signal exceeds a predetermined level (see paragraphs 53 and 54), wherein the driving circuit is configured to generate a data signal to be transmitted to the plurality of pixels (see paragraph 54). 
Lee does not teach an extra power control board.
However, Yu teaches an extra power control board (see Fig. 12 and paragraphs 36, 89-92, control board 134 and power board 110).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to combine the extra power control board as taught by Yu with the abnormal connection power circuit of Lee for the purpose of utilizing a known short circuit detection path with connected flexible boards that wrap around the display (see Yu paragraph 100) and to simply substitute one known configuration of the control board for another.
Lee in view of Yu does not teach gamma voltages at a plurality of gamma voltage levels, and to prevent the output of the gamma voltages.
However, Kim teaches gamma voltages at a plurality of gamma voltage levels, and to prevent the output of the gamma voltages ([0108] For example, when the display driving device 20 includes the timing controller 200a of FIG. 2, the gamma voltage generation circuit 450b may generate all of the plurality of gamma voltages VG[0:255] while the power saving signal PSS is deactivated, and stop generating the gamma voltages VG[k+1:255] having a relatively high voltage level and generate only the gamma voltages VG[0:k] having a relatively low voltage level while the power saving signal PSS is activated).

It would have been obvious to a person having ordinary skill in the art to combine the gamma voltage generator location as taught by Kim with the abnormal connection power circuit of Lee in view of Yu for the purpose of utilizing a known gamma voltage sourcing layout with connected flexible boards to simply substitute one known configuration of the control board for another for the purpose of decreasing power consumption.

Regarding claim 17, Lee in view of Yu and Kim teaches the display device of claim 16.  Lee teaches wherein a voltage value of the control signal changes according to a fastening state of the plurality of cables (see paragraphs 52 and 53). 

Regarding claim 18, Lee in view of Yu and Kim teaches the display device of claim 17.  Lee teaches wherein the power control board comprises an AND gate circuit for generating the control signal by performing an AND operation on the voltage corresponding to the voltage value transmitted through the plurality of cables (see Fig. 2 And block 135 and paragraph 59). 
Regarding claim 19, Lee in view of Yu and Kim teaches the display device of claim 16.  Lee teaches wherein the control board comprises: 
a gamma voltage generator configured to generate the gamma voltages (see paragraph 53); 
a switch configured to transmit the driving voltage to the gamma voltage generator (see paragraphs 52-54); and 
an AND gate circuit configured to output a signal for controlling the switch by performing an AND operation on the driving voltage and a voltage of the control signal (see Fig. 2 And block 135 and paragraph 59). 
Claims 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication Lee (US 2017/0322608) in view of U.S. Publication to Yu (2014/0085290) Oh (US 2014/0104259) and U.S. Publication Kim (US 20170256194).

Regarding claim 20, Lee teaches a display device comprising: 
a display panel comprises a plurality of pixels (see Fig. 1 display panel 500 and paragraph 52); 
a plurality of source boards connected to the display panel (see Fig. 1 source boards 300-1, 300-2); 
a plurality of driving circuit packages, each comprising a driving circuit configured to connect the display panel and a corresponding source board and to generate a data signal applied to the plurality of pixels, and to transmit a power voltage to the pixels (see paragraph 52 and Fig. 2 showing the detecting signal generator 110A and the power voltage controller 150); 
a power control board connected to the plurality of source boards through a plurality of first cables and configured to transmit the power voltage (see Fig. 1 power control board 100 and paragraph 52); and 
[[a control board]] connected to the source boards through the plurality of first cables, wherein the control board is configured to generate a driving voltage for operating the driving circuit (see paragraph 52 and Fig. 2 showing the detecting signal generator 110A and the power voltage controller 150) and a plurality of gamma voltages, to transmit the driving voltage and the [[plurality of gamma voltages, and to control the gamma voltages]] corresponding to levels of the power voltage and the driving voltage (see paragraph 53). 
Lee does not teach an extra control board; to the source boards in accordance with a control signal transmitted by the power control board.
However, Yu teaches an extra control board (see Fig. 12 and paragraphs 89-92, control board 134).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to combine the extra control board as taught by Yu with the abnormal connection power circuit of Lee for the purpose of utilizing a known short circuit detection path with connected flexible boards that wrap around the display (see Yu paragraph 100).
Lee in view of Yu does not teach to the source boards in accordance with a control signal transmitted by the power control board.
However, Oh teaches to the source boards in accordance with a control signal transmitted by the power control board (see Fig. 2 block 136 and Fig. 3 showing the gamma voltage generator 400 generating RGV signals to send to the source board 132, and receiving the voltage control signal Vin).
It would have been obvious to a person having ordinary skill in the art to combine the gamma voltage generator location as taught by Oh with the abnormal connection power circuit of Lee in view of Yu for the purpose of utilizing a known gamma voltage sourcing layout with connected flexible boards to simply substitute one known configuration of the control board for another.

Lee in view of Yu and Oh does not teach gamma voltages at a plurality of gamma voltage levels, and to prevent the output of the gamma voltages.
However Kim teach However, Kim teaches gamma voltages at a plurality of gamma voltage levels, and to prevent the output of the gamma voltages ([0108] For example, when the display driving device 20 includes the timing controller 200a of FIG. 2, the gamma voltage generation circuit 450b may generate all of the plurality of gamma voltages VG[0:255] while the power saving signal PSS is deactivated, and stop generating the gamma voltages VG[k+1:255] having a relatively high voltage level and generate only the gamma voltages VG[0:k] having a relatively low voltage level while the power saving signal PSS is activated).

It would have been obvious to a person having ordinary skill in the art to combine the gamma voltage generator location as taught by Kim with the abnormal connection power circuit of Lee in view of Yu for the purpose of utilizing a known gamma voltage sourcing layout with connected flexible boards to simply substitute one known configuration of the control board for another for the purpose of decreasing power consumption.
Allowable Subject Matter
Claim 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the Oh reference, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  

Applicant’s arguments with respect to other arguments claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 










Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOWFIQ ELAHI whose telephone number is (571)270-1687. The examiner can normally be reached M-F: 10AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on (571)272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOWFIQ ELAHI/Primary Examiner, Art Unit 2625